******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
 CITY OF NORWICH v. NORWICH HARBORVIEW
           CORPORATION ET AL.
               (AC 36875)
                  Lavine, Sheldon and Keller, Js.
    Argued December 5, 2014—officially released March 17, 2015

(Appeal from Superior Court, judicial district of New
              London, Cosgrove, J.)
  Vincent Fazzone,           for    the     appellant   (named
defendant).
 Aimee L. Wickless, for the appellee (plaintiff).
                         Opinion

   SHELDON, J. In this foreclosure action, the defen-
dant Norwich Harborview Corporation1 appeals from
the judgment of foreclosure by sale rendered in favor
of the plaintiff, city of Norwich, on the ground that the
trial court committed plain error by approving the sale
of the subject property although the court-ordered inde-
pendent appraisal had not been returned to the court
prior to the sale, in accordance with the Uniform Stand-
ing Orders for Foreclosure by Sale.2 We disagree with
the defendant, and accordingly affirm the judgment of
the trial court.
   In December of 2012, the plaintiff filed this action
seeking to foreclose on municipal tax liens with respect
to certain commercial property in Norwich owned by
the defendant. On August 6, 2013, the defendant,
through its attorney, filed a disclosure of no defense in
response to the plaintiff’s demand for disclosure of
defense pursuant to Practice Book § 13-19. On August
30, 2013, the plaintiff filed a motion for a judgment of
strict foreclosure, to which the defendant objected on
September 16, 2013. In its objection, the defendant
claimed that the fair market value of the subject prop-
erty exceeded its debt to the plaintiff, and thus that the
granting of the motion for strict foreclosure would be
an abuse of discretion. The defendant also claimed in
its objection that it had found a prospective buyer for
the property who would be willing to purchase it for
$500,000, far more than its debt to the plaintiff.3 On
September 16, 2013, the court overruled the defendant’s
objection to the plaintiff’s motion, but instead of order-
ing a strict foreclosure, ordered a foreclosure by sale
based on findings that the fair market value of the
subject property was $700,000, while the defendant’s
debt to the plaintiff was only $182,978.87. The court set
a sale date for the property for November 30, 2013,
appointed a committee of sale and ordered that the
purchaser pay a deposit of $70,000, representing 10
percent of its fair market value. The court also
appointed an independent appraiser and ordered that he
submit his appraisal to the court by November 20, 2013.
  On October 17, 2013, the defendant filed a motion to
open judgment and extend the sale date, seeking a four
month extension of that date to March 29, 2014, in order
to complete a short sale of the subject property. In its
motion, the defendant claimed that its owner had been
in contact with the attorney for the Mashantucket
Pequot Tribal Nation, who had informed him that the
proposed short sale would be discussed at the Tribe’s
next meeting. The plaintiff filed an objection to the
defendant’s motion to open judgment on the ground that
the defendant had misrepresented its communications
with, and the intended actions of, the Tribe. On October
28, 2013, the court denied the defendant’s motion to
open judgment and extend the sale date and sustained
the plaintiff’s objection thereto.
  On November 21, 2013, the court appointed indepen-
dent appraiser filed his appraisal with the court. He
opined that the fair market value of the subject property
was $775,000. The property was sold on November 30,
2013, for a successful bid of $219,002.01.
   On December 5, 2013, the plaintiff filed a motion to
approve the November 30, 2013 committee sale, to
which the defendant objected, claiming, inter alia, that:
(1) it had a letter of intent from a potential buyer for
the subject property who was offering $500,000 to pur-
chase it; and (2) the November 30, 2103, sale had taken
place during the Norwich Winter Festival Parade, which
had limited access to the subject property for potential
bidders. The defendant also noted in its objection that
the sale had been conducted on the weekend following
Thanksgiving when the ‘‘weather was cold.’’ The defen-
dant argued that as a result of those adverse conditions,
there were only two registered bidders at the sale, one
of which was the plaintiff. Had the sale not been con-
ducted in those conditions, the defendant argued, ‘‘it
is more reasonable than not to conclude that . . . the
property would have sold for more than the successful
bid, which is disproportionately low compared to the
appraised value.’’
   On January 6, 2014, despite the plaintiff’s disagree-
ment with the defendant about the adverse conditions
surrounding the November 30, 2013 sale, the court sus-
tained the defendant’s objection to the motion to
approve the sale and set a new sale date of May 3, 2014.
In anticipation of the new sale date, the court ordered
the independent appraiser to file a new appraisal of the
subject property by April 23, 2014. It specified in its
order that the new appraisal was to be based, inter alia,
upon an interior inspection of the property.
   On May 2, 2014, the day before the scheduled sale
of the property, the committee of sale filed a motion
for advice, noting that the new appraisal previously
ordered by the court had not yet been filed, although
the committee had received a verbal representation
from the independent appraiser that the current fair
market value of the subject property was $350,000. Also
on May 2, 2014, the defendant filed a motion to open
judgment and extend the sale date, again claiming that
it had a prospective buyer for the subject property who
would purchase it for $500,000.
   The trial court did not rule on the May 2, 2014,
motions before the sale of the subject property, which
took place as scheduled, on May 3, 2014, with a success-
ful bid of $233,700.01. On May 7, 2014, the plaintiff filed
a motion for approval of the committee sale. Two days
later, on May 9, 2014, the new independent appraisal
was filed with the court. It appraised the property, as
the appraiser had previously informed the committee
and the committee had informed the court, at $350,000.
On May 19, 2014, the defendant objected to the motion
for approval of committee sale, claiming that the sale
did not conform to the uniform standing orders because
the independent appraisal had not been filed by April
23, 2014, as the court had ordered. As a result of this
nonconformance, claimed the defendant, the chance
for a more favorable sale at a higher price was compro-
mised because, had the $350,000 appraisal of the subject
property been filed before the sale, as ordered, the 10
percent deposit required to bid on the property, which
had been based on the original $700,000 appraisal,
would have been significantly lower, and thus the sale
would have attracted more bidders. The defendant fur-
ther claimed that the Mashantucket Pequot Tribal
Nation had approved a short sale to the prospective
buyer, who had earlier offered to pay $500,000 for the
subject property.
   On May 22, 2014, the trial court granted the motion
for approval of committee sale and also granted the
committee’s May 2, 2014 motion for advice, noting on
its order on the latter motion that the matter was moot
because the appraisal had by then been returned to
court. On May 23, 2014, the court denied the defendant’s
May 2, 2014, motion to open judgment and extend the
sale, noting in its order that it did not appear that the
Mashantucket Pequot Tribal Nation had, in fact,
approved the short sale of the subject property to the
buyer who had offered to purchase it for $500,000.
  The defendant filed the present appeal from the
court’s order approving the sale. The defendant’s sole
claim on appeal is that trial court committed plain error
when it approved the foreclosure sale of the subject
property when the sale did not comply with the uniform
standing orders, which required an independent
appraisal to be filed at least ten days prior to the foreclo-
sure sale date. We disagree.
   As our Supreme Court has explained: ‘‘[T]he plain
error doctrine . . . is not . . . a rule of reviewability.
It is a rule of reversibility. That is, it is a doctrine that
this court invokes in order to rectify a trial court ruling
that, although either not properly preserved or never
raised at all in the trial court, nonetheless requires rever-
sal of the trial court’s judgment, for reasons of policy.
. . . In addition, the plain error doctrine is reserved
for truly extraordinary situations where the existence
of the error is so obvious that it affects the fairness
and integrity of and public confidence in the judicial
proceedings. . . .
  ‘‘[W]e recently clarified the two step framework
under which we review claims of plain error. First, we
must determine whether the trial court in fact commit-
ted an error and, if it did, whether that error was indeed
plain in the sense that it is patent [or] readily discernable
on the face of a factually adequate record, [and] also
. . . obvious in the sense of not debatable. . . . We
made clear . . . that this inquiry entails a relatively
high standard, under which it is not enough for the
[party] simply to demonstrate that his position is cor-
rect. Rather, the party seeking plain error review must
demonstrate that the claimed impropriety was so clear,
obvious and indisputable as to warrant the extraordi-
nary remedy of reversal.’’ (Internal quotation marks
omitted.) State v. Darryl W., 303 Conn. 353, 371–73, 33
A.3d 239 (2012).
   The defendant argues that ‘‘[a] court’s failure to fol-
low the mandatory provisions of a statute prescribing
trial procedures constitutes plain error . . . .’’
Although that is generally the case, the only statute
cited by the defendant in support of its claim on appeal
is General Statutes § 49-25,4 which does not specify
any date by which an independent appraisal must be
returned to the court. The purpose of the appraisal
procedure prescribed by § 49-25, moreover, is to give
the trial court guidance on the subsequent question of
whether to approve the committee sale. New England
Savings Bank v. Lopez, 227 Conn. 270, 279, 630 A.2d
1010 (1993). Here, although the appraisal was not
returned to the court prior to the sale of the property,
it was returned to the court before it heard and decided
the committee’s motion to approve the sale. The court
therefore had the full benefit of that appraisal for the
purpose of considering the committee’s motion to
approve the sale.
   Moreover, the alleged mandate that the court failed
to follow in this case was not a statutory provision. The
order that the independent appraisal be returned to the
court ten days prior to the sale of a foreclosed property
is based solely upon the uniform standing orders. The
defendant has provided no legal authority, nor are we
aware of any, that supports its argument that the court
committed plain error when it approved the sale when
the appraisal had not been returned to the court prior
to the date of the sale. The last page of the Practice Book
pertaining to Superior Court Standing Orders explains:
‘‘Standing Orders are provided on the Judicial Branch
website for the convenience of the bench and bar. They
are not adopted by the Superior Court judges and are
not Practice Book rules.’’ Additionally, at the top of the
form that sets forth the uniform standing orders, it is
stated in bold type: ‘‘Unless otherwise ordered by the
Court, these are the Standing Orders for Foreclosures
by Sale.’’ (Emphasis added.) One can infer from these
published caveats that the uniform standing orders do
not carry the weight of statutes or rules of practice,
but, rather, that the court may exercise discretion in
applying them. The defendant thus has failed to prove
that the trial court erred in approving the sale of the
subject property, let alone that its alleged error was
so clear, obvious and indisputable as to warrant the
extraordinary remedy of reversal provided by the plain
error doctrine.5
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     Also named as defendants in this action were Mashantucket Pequot
Tribal Nation, Ulysses Asset Sub II, LLC, and Deutsche Bank Trust Company
Americas. Because none of those parties are involved in this appeal, we
refer to Norwich Harborview Corporation as the defendant.
   2
     The Uniform Standing Orders for Foreclosure by Sale, Form JD-CV-79,
provide, inter alia: ‘‘At the time of judgment, a disinterested appraiser (that
is, other than the plaintiff’s appraiser) will be appointed by the Court and
will, under oath, appraise the property and file the appraisal with the Clerk
of the Court at least 10 (ten) days prior to the sale. The committee must
communicate with the appraiser to make sure that the return of appraisal
is filed with the court as ordered.’’ We refer in this opinion to Form JD-CV-
79 as the uniform standing orders.
   3
     In support of this assertion, the defendant attached to its motion a ‘‘Letter
of Intent’’ executed on September 15, 2013, by the purported buyer, which
corroborated the defendant’s representation that said buyer had agreed to
pay $500,000 for the subject property. The letter further provided that the
agreement would terminate if the closing did not occur within thirty days
of the date of said agreement.
   4
     General Statutes § 49-25 provides: ‘‘When the court in any such proceed-
ing is of the opinion that a foreclosure by sale should be decreed, it shall,
in its decree, appoint a person to make the sale and fix a day therefor, and
shall direct whether the property shall be sold as a whole or in parcels, and
how the sale shall be made and advertised; but, in all cases in which such
sale is ordered, the court shall appoint one disinterested appraiser who
shall, under oath, appraise the property to be sold and make return of the
appraisal to the clerk of the court. Upon motion of the owner of the equity
of redemption, the court shall appoint a second appraiser in its decree. If
the plaintiff is the purchaser at sale, or if the property is redeemed at any
time prior to the approval of the sale, or if for any reason the sale does not
take place, the expense of the sale and appraisal or appraisals shall be paid
by the plaintiff and be taxed with the costs of the case. If, after judgment
has been rendered, the amount found to be due and for which foreclosure
is decreed, together with the interest and the costs, is paid to the plaintiff
before the sale, all further proceedings in the suit shall be stayed.’’
   5
     It is also difficult to grasp the defendant’s argument that an appraisal
reflecting a lower fair market value would have generated a higher sales
price. It is nonsensical to suggest that a purchaser of property would pay
a higher price for that property if it was appraised at a lower value.